—In a consolidated action to recover damages for personal injuries, etc., the defendant New York City Transit Authority appeals from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated December 9, 1991, as denied its motion for summary judgment dismissing the consolidated action and all cross claims as against it.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
It is well settled that the party moving for summary judgment must establish his or her defense or cause of action sufficiently to warrant a court’s granting judgment in his or her favor as a matter of law. The party opposing the motion must produce evidentiary proof in admissable form sufficient to require a trial of material issues of fact (see, Frank Corp. v Federal Ins. Co., 70 NY2d 966). Further, to award summary judgment, it must clearly appear that no material triable issue of fact is presented (see, Doliendo v Johnson, 147 AD2d 312, 317).
Contrary to the appellant’s contentions, the evidence presented in the present case demonstrates the existence of an issue of fact with regard to whether the injuries sustained by the plaintiff police officers are a result of the particular dangers which police officers are expected to assume as part of their duties (see, Cooper v City of New York, 81 NY2d 584; Santangelo v State of New York, 71 NY2d 393). Accordingly, we find that the court’s denial of summary judgment was proper. Thompson, J. P., O’Brien, Joy and Altman, JJ., concur.